Title: To James Madison from Shandy Yard, 23 February 1803
From: Yard, Shandy
To: Madison, James


Letter not found. 23 February 1803, Philadelphia. Acknowledged in Brent to Yard, 14 Mar. 1803 (DNA: RG 59, DL, vol. 14), as enclosing two copies of a petition. Brent stated that JM had forwarded the petition to George Logan and Michael Leib to be presented to their respective houses of Congress and referred Yard to them for information on his prospects. Shandy Yard, a free black mariner from Philadelphia, had been the steward on the Franklin. His petition requesting relief for loss of property and personal injuries sustained while he was a captive in Tripoli was presented to the House on 2 Mar. 1803 and rejected on 16 Nov. 1803 (Robinson, Philadelphia Directory for 1803 [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 4858], p. 280; Philadelphia Aurora General Advertiser, 14 Feb. 1803; Journal of the U.S. House of Representatives, 7th Cong., 2d sess., p. 349; ibid., 8th Cong., 1st sess., pp. 99–100, 111).
